Citation Nr: 1540768	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-02 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 30 percent for coronary artery disease.

2.  Entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A-L Evans, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to August 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the St. Petersburg, Florida, Regional Office (RO) of the Department of Veterans Affairs (VA).

The issue of entitlement to TDIU was not certified for appeal.  Where, however, there is evidence of unemployability submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the evidence indicates that Veteran is not employed, he has stated that he is unable to work due to his health, and his representative raised the issue in a June 2015 brief, the issue of entitlement to TDIU has been raised.  Therefore, as the Board has jurisdiction over such issue as part and parcel of the Veteran's increased rating claim, it has been listed on the first page of this decision.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is needed in this case.

A review of the claims file shows that the Veteran's last examination for his service-connected coronary artery disease was in May 2010, over five years ago.  An August 2012 VA treatment note shows that the Veteran noted chest discomfort with strenuous activities.  In a June 2015 brief, the Veteran's representative indicated that the Veteran's disability had increased in severity.  Because there may have been changes in the Veteran's condition since the last VA examination, the Board finds that a new examination would assist in fully and fairly evaluating the Veteran's claim for an increased initial rating.  See Allday v. Brown, 7 Vet. App. 517 (1995).

The Board notes that the Veteran has not been provided notice of the information or evidence needed to establish TDIU.  As the issue of entitlement to TDIU is part and parcel of the increased rating claim and further development must be accomplished on the TDIU claim, this issue is also remanded for appropriate development.

Lastly, ongoing medical records should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain relevant VA treatment records dating since March 2014 that are not already associated with the Veteran's electronic claims file.

2.  Then, the RO should provide the Veteran with appropriate notice of the evidence and information needed to establish entitlement to a TDIU due to his service-connected disabilities, to include coronary heart disease and anxiety disorder, not otherwise specified, as well as VA's and the Veteran's responsibilities to provide evidence and information in support the claim.  The Veteran should be provided an appropriate amount of time to respond to this notification.  This notification should be associated with the electronic claims file.

3.  Thereafter, schedule the Veteran for a VA examination by an appropriate medical professional to ascertain the current level of severity of his service-connected coronary artery disease.  The entire electronic claims file must be reviewed by the examiner.

All signs and symptoms of the service-connected coronary artery disease must be reported in detail.  All indicated studies and tests should be completed.  The examiner should explain the rationale for all opinions expressed.

4.  Then, forward the Veteran's claims file to an appropriate medical professional to determine the effects of his service-connected disabilities, to include coronary heart disease and anxiety disorder, not otherwise specified, on his ability to obtain and maintain employment consistent with is education and occupational experience.  The electronic claims file must be made available to the reviewer and the reviewer must specify in the report that the claim file has been reviewed.

Based on a review of the evidence of record, the reviewer must provide an opinion as to whether the Veteran's service-connected disabilities, either alone or in combination, preclude him from securing and following a substantially gainful employment consistent with his education and occupational experience.  This opinion must be provided without consideration of his non-service connected disabilities or age.

The examination report must include a complete rationale for all opinions expressed.

5.  Finally, readjudicate the appeal to include consideration of the assignment of TDIU.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

